51 N.Y.2d 853 (1980)
The People of the State of New York, Respondent,
v.
Robert E. Helm, Appellant.
Court of Appeals of the State of New York.
Argued September 10, 1980.
Decided October 16, 1980.
F. Stanton Ackerman for appellant.
Sol Greenberg, District Attorney (George H. Barber and F. Patrick Jeffers of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*854MEMORANDUM.
The order of the Appellate Division should be affirmed.
The notice given orally and in writing to defendant's assigned counsel sufficiently complied with the State's statutory obligation under CPL 190.50 (subd 5). Counsel having discussed with defendant the matter of appearance before the Grand Jury in relation to the superseding indictment and *855 having advised against it, as defendant conceded, there was at most a misunderstanding between them. Such being the case, it cannot be said that assigned counsel acted ineffectively in informing the Assistant District Attorney that defendant would not appear.
Order affirmed in a memorandum.